Citation Nr: 0826605	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of legal entitlement to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The appellant claims that he had World War II service in the 
Commonwealth Army of the Philippines (USAFFE).

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the appellant's previously denied claim of entitlement 
to VA benefits.  


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was originally denied in 
a May 2005 decision.  The appellant withdrew his notice of 
disagreement with respect to this decision in September 2005.  

2.  Evidence received since the May 2005 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2005 decision that denied legal entitlement to VA 
benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim of legal entitlement to VA benefits.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a May 2005 decision, the RO denied the appellant's claim 
of legal entitlement to VA benefits.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  The 
veteran withdrew his notice of disagreement as to this 
decision in September 2005 and it is therefore considered 
final.  

The claim for legal entitlement to VA benefits may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this 
application to reopen his claim in September 2005.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence before VA at the time of the prior final 
decisions consisted of certification from the Republic of 
Philippines Department of National Defense Military Service 
Board, Office of the Adjutant General, indicating that the 
appellant was inducted into the USAFFE on December 1, 1941, 
and that he was attached to A. Co. 1st Prov. Bn. 102nd Inf., 
and that he was discharged on August 25, 1945.  Evidence of 
record also included a December 31, 1945 record of the 
appellant's discharge from the Philippine Army, a joint 
affidavit sworn by the appellant's former comrades attesting 
that the appellant served in World War II, fighting for 
democracy in the Philippines, current medical records, and 
the appellant's own statements.  Also of record was an April 
2005 determination of the National Personnel Records Center 
indicating that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
As there was no evidence demonstrating that the appellant had 
recognized service for purpose of entitlement to VA benefits, 
the RO determined that the appellant was not legally entitled 
to VA benefits.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, the 
appellant again submitted the certification from the Republic 
of Philippines Department of National Defense Military 
Service Board, Office of the Adjutant General, indicating 
that the appellant was inducted into the USAFFE on December 
1, 1941, and that he was attached to A. Co. 1st Prov. Bn. 
102nd Inf., and that he was discharged on August 25, 1945, 
and copies of current medical records.  Newly submitted 
evidence included an Affidavit for Philippine Army Personnel, 
a new affidavit sworn by alleged fellow serviceman who 
claimed to have served with the appellant in the same unit 
and knew him to be a member of the USAFFE, and the appellants 
own statements, wherein he alleges service in the USAFFE.  He 
additionally submitted various medical records demonstrating 
current medical problems.  

Evidence newly added to the file also includes a January 2006 
determination of the National Personnel Records Center, based 
upon alternate names under which the appellant may have 
served, indicating that the appellant, under those names, had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the copies of 
evidence already of record at the time of the  prior denial, 
including the certification from the Republic of Philippines 
Department of National Defense Military Service Board, Office 
of the Adjutant General, indicating that the appellant was 
inducted into the USAFFE on December 1, 1941, and that he was 
attached to A. Co. 1st Prov. Bn. 102nd Inf., and that he was 
discharged on August 25, 1945, and copies of current medical 
records, cannot serve as a basis for reopening the claim 
because that evidence was already of record and is thus 
duplicative.  Duplicative evidence does not constitute 
evidence that raises a reasonable possibility of 
substantiating the claim.  The claim for legal entitlement to 
VA benefits therefore cannot be reopened on the basis of that 
evidence.  38 C.F.R. § 3.156(a).  

The Affidavit for Philippine Army Personnel which 
demonstrates service with the United States Armed is not 
acceptable proof of service, in that this is not an official 
document of the appropriate United States service department, 
and therefore cannot serve as proof that the claimant in this 
case had service qualifying him for receipt of VA benefits.  
Accordingly, the claim for legal entitlement to VA benefits 
therefore cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a).  

While the clinical records demonstrate that the appellant 
received treatment for various disorders, these records do 
not demonstrate that the appellant had service recognized by 
the United States.  Accordingly, they are largely cumulative 
of evidence already of record, and do not constitute evidence 
that raises a reasonable possibility of substantiating the 
claim.  The claim for legal entitlement to VA benefits 
therefore cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a).  

Finally, the claim may not be reopened on the basis of the 
statements submitted by the appellant himself, or by the 
statements in the sworn affidavit.  The appellant's 
statements are new but not material.  Similarly, the 
statements of the individuals who claimed to have served with 
the appellant in the same unit and knew him to be a member of 
the USAFFE are new but not material.  The appellant and these 
individuals are not competent to satisfy the requirements of 
38 C.F.R. § 3.203 (2007) as acceptable proof of service 
because they do not represent a certification of service from 
a United States service department.  Additionally, the 
appellant's statements are mainly cumulative of those 
considered at the time of the last final decision on this 
issue.

Although the appellant has submitted new evidence that was 
not before the RO in May 2005, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not prove that the 
appellant had recognized service with the United States Armed 
Forces.  Therefore, the new evidence is not material.  Thus, 
the claim for legal entitlement to VA benefits is not 
reopened and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, VA sent correspondence in September 2005, September 
2006, and February 2008, rating decisions in January and 
February 2006, and a statement of the case in July 2006.  
These documents discussed the specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim in May 2005, VA informed the appellant that his claim 
was denied due to a lack of proof that he had recognized 
service with the United States Armed Forces.  This 
communication, in addition to the September 2006 
correspondence which notified the appellant that in order to 
reopen his claim he needed to submit evidence proving that he 
had recognized service with the United States Armed Forces, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.










ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of legal entitlement to VA 
benefits is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


